UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-Q (Mark One) [X] QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1, 2015 OR [ ] TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1 TO Commission file number 0-20388 LITTELFUSE, INC. (Exact name of registrant as specified in its charter) Delaware 36-3795742 (State or other jurisdiction of incorporation or organization) (I.R.S. Employer Identification No.) 8755 W. Higgins Road, Suite 500 Chicago, Illinois (Address of principal executive offices) (Zip Code) (773) 628-1000 (Registrant’s telephone number, including area code) Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. Yes [X] No [ ] Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (Section 232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). Yes [X] No [ ] Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. (Check one): Large accelerated filer [X]Accelerated filer [ ]Non-accelerated filer [ ]Smaller reporting company [ ] Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). Yes [ ] No [X] As of October 23 , 2015,22,299,062 shares of common stock, $.01 par value, of the registrant were outstanding. TABLE OF CONTENTS PART I - FINANCIAL INFORMATION Item 1. Financial Statements. Page Condensed Consolidated Balance Sheets as of September26, 2015(unaudited) and December 27, 2014 1 Consolidated Statements of Net Income for the periodsended September26, 2015(unaudited) and September27, 2014 (unaudited) 2 Consolidated Statements of Comprehensive Income for the periods ended September26, 2015 (unaudited) and September27, 2014 (unaudited) 3 Consolidated Statements of Cash Flows for the periodsended September26, 2015 (unaudited) and September27, 2014 (unaudited) 4 Notes to Condensed Consolidated Financial Statements (unaudited) 5 Item 2. Management’s Discussion and Analysis of Financial Condition and Results of Operations. 13 Item 3. Quantitative and Qualitative Disclosures About Market Risk. 19 Item 4. Controls and Procedures. 20 PART II - OTHER INFORMATION Item 1. Legal Proceedings 21 Item 1A. Risk Factors 21 Item 2. Unregistered Sales of Equity Securities and Use of Proceeds 21 Item 3. Defaults Upon Senior Securities 21 Item 4. Mine Safety Disclosures 21 Item 5. Other Information 21 Item 6. Exhibits 22 Signatures 23 PART I – FINANCIAL INFORMATION Item 1. Financial Statements LITTELFUSE, INC. Condensed Consolidated Balance Sheets (In thousands of USD, except share amounts) September 26, 2015 December 27, 2014 (unaudited) Assets Current assets: Cash and cash equivalents $ $ Short-term investments Accounts receivable, less allowances Inventories Deferred income taxes Prepaid expenses and other current assets Assets held for sale — Total current assets Property, plant and equipment: Land Buildings Equipment Accumulated depreciation ) ) Net property, plant and equipment Intangible assets, net of amortization: Patents, licenses and software Distribution network Customer lists, trademarks and tradenames Goodwill Other investments Deferred income taxes Other assets Total assets $ $ Liabilities and Equity Current liabilities: Accounts payable $ $ Accrued payroll Accrued expenses Accrued severance Accrued income taxes Current portion of accrued post-retirement benefits — Current portion of long-term debt Total current liabilities Long-term debt, less current portion Deferred income taxes Accrued post-retirement benefits Other long-term liabilities Total equity Total liabilities and equity $ $ Common shares issued and outstanding of 22,379,901 and 22,585 ,529, at September 26, 2015, and December 27, 2014, respectively. See accompanying notes. 1 LITTELFUSE, INC. Consolidated Statements of Net Income (In thousands of USD, except per share amounts, unaudited) For the Three Months Ended For the Nine Months Ended September 26, 2015 September 27, 2014 September 26, 2015 September 27, 2014 Net sales $ Cost of sales Gross profit Selling, general and administrative expenses Research and development expenses Pension settlement expense — — Amortization of intangibles Operating income Interest expense Foreign exchange (gain) loss ) ) ) Other (income) expense, net ) Income before income taxes Income taxes Net income $ Net income per share (see Note 7): Basic $ Diluted $ Weighted average shares and equivalent shares outstanding: Basic Diluted Cash dividends paid per common share $ See accompanying notes. 2 LITTELFUSE, INC. C onsolidated S tatements of C omprehensive I ncome (In thousands of USD, unaudited) For the Three Months Ended For the Nine Months Ended September 26, 2015 September 27, 2014 September 26, 2015 September 27, 2014 Net income $ Other comprehensive income (loss): Pension liability adjustments (net of tax of $7 and $39, for the three months ended 2015 and 2014, and $49 and $178 for the nine months ended 2015 and 2014, respectively) Reclassification adjustments to expense, (net of tax of $1,244 and $0, for the three months ended 2015 and 2014, and $746 and $0 for the nine months ended 2015 and 2014, respectively) ) 67 Reclassification of pension settlement costs to expense (net of tax of $11,742 for the three and nine months ended 2015) — — Unrealized (loss) gain on investments ) ) ) Foreign currency translation adjustments ) Comprehensive income $ See accompanying notes. 3 LITTELFUSE, INC. Consolidated Statements of Cash Flows (In thousands of USD, unaudited) For the Nine Months Ended September 26, 2015 September 27, 2014 Operating activities: Net income $ $ Adjustments to reconcile net income to net cash provided by operating activities: Depreciation Amortization of intangibles Stock-based compensation Non-cash inventory charge — Excess tax benefit on share-based compensation ) ) Net loss on pension settlement, net of tax — Loss on sale of assets Changes in operating assets and liabilities: Accounts receivable ) ) Inventories ) ) Accounts payable Accrued expenses (including post-retirement) ) Accrued payroll and severance ) Accrued taxes Prepaid expenses and other ) Net cash provided by operating activities Investing activities: Acquisition of business, net of cash acquired — ) Purchases of property, plant, and equipment ) ) Decrease in entrusted loan receivable — Proceeds from maturities of short-term investments — Proceeds from sale of assets 38 72 Net cash used in investing activities ) ) FINANCING activities : Proceeds from revolving credit facility Payments of revolving credit facility ) ) Payments of term loan ) ) Payments of entrusted loan ) — Debt issuance costs ) ) Cash dividends paid ) ) Purchases of common stock ) ) Proceeds from exercise of stock options Excess tax benefit on share-based compensation Net cash (used in) provided by financing activities ) Effect of exchange rate changes on cash and cash equivalents ) ) Increase in cash and cash equivalents Cash and cash equivalents at beginning of period Cash and cash equivalents at end of period $ $ See accompanying notes. 4 Notes to CONDENSED Consolidated Financial Statements (Unaudited) 1. Basis of Presentation The accompanying unaudited Condensed Consolidated Financial Statements of Littelfuse, Inc. and its subsidiaries (the “company”) have been prepared in accordance with U.S. Generally Accepted Accounting Principles (GAAP) for interim financial information, the instructions to Form 10-Q and Article 10 of Regulations S-X. Accordingly, certain information and disclosures normally included in the consolidated balance sheet, statements of net income and comprehensive income and cash flows prepared in conformity with U.S. GAAP have been condensed or omitted as permitted by such rules and regulations, although the company believes that the disclosures made are adequate to make the information not misleading. In the opinion of management, all adjustments considered necessary for a fair presentation have been included. Operating results for the period ended September 26, 2015 are not necessarily indicative of the results that may be expected for the year ending January 2, 2016. For further information, refer to the company’s consolidated financial statements and the notes thereto incorporated by reference in the company’s Annual Report on Form 10-K for the year ended December 27, 2014. The company evaluated subsequent events through the date of its financial statements when filed with the Securities and Exchange Commission (“SEC”). 2 . Acquisition of Business SymCom, Inc. On January 3, 2014, the company acquired 100% of SymCom, Inc. (“SymCom”) for $52.8 million net of cash acquired. Located in Rapid City, South Dakota, SymCom provides overload relays and pump controllers primarily to the industrial market. The acquisition allows the company to strengthen its position in the relay products market by adding new products and new customers within its Electrical business unit segment. The company funded the acquisition with available cash and proceeds from credit facilities
